PER CURIAM.
In this workers’ compensation case, we affirm the final order entered on June 4, 2002. The appeal from the order awarding attorney’s fees is premature. See Suntree United, Methodist Church v. Cowell, 793 So.2d 1063, 1063 (Fla. 1st DCA 2001) (“Because the judge of compensation claims determined that claimant was entitled to a reasonable attorney fee, but reserved jurisdiction to determine the amount, we lack jurisdiction to consider the propriety of that portion of the order. See Dep’t of Children & Families v. Monroe, 744 So.2d 1163, 1164 (Fla. 1st DCA 1999) (an order that merely determines entitlement to attorney fees, without set*491ting an amount, is non-final and non-ap-pealable).”).
AFFIRMED.
BENTON, BROWNING, and POLSTON, JJ., concur.